DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Double Patenting
2.  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
3.  	Claims 9, 13-14, and 21 of instant Application No. 17/586607 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of US Patent No. 11,269,492. Although the conflicting claims are not identical, they are not patentably distinct from each other as shown in the table below:
Instant Application No. 17/586607
US Patent No. 11269492 B2
(Application No. 16/825927)
Claim 21 (claim 9 +  claim 21)

19. (Currently Amended) A non-transitory computer-readable storage medium 2comprising instructions that, upon execution on a computer system, cause the computer system 3to perform operations comprising: 
    4presenting first content of a first application; 
    

    5receiving user input requesting a menu;
   

6presenting the menu in a layer over at least a portion of the first content, the menu 7comprising a window, wherein: 


    8the execution of the first application and the presentation of the first content 9continue while the menu is presented, 
    10the menu is presented based on an execution of a menu application, 
    11the window corresponds to a second application 13other than the first application,
    14the menu application, based on the user input requesting the menu, instantiates an 15application module corresponding to the second application;


    16presenting the window in a first state, wherein the window presents second content when 17the window is in the first state;
    18receiving a user selection of the window while the window is in the first state;
    19transitioning and presenting, at a first location in the menu of the layer, the window in a 20second state based on the user selection of the window; Page 2 of 10Appl. No. HerewithAttorney Docket No.: 090619-1293348-002420US Amdt. dated January 27, 2022 Preliminary Amendment 

    21presenting during the transition and in the second state, at the first location, an overlay 22window of at least the same size as the window in the second state, the overlay window 23completely overlapping the window and being supported by the application module; and 
    24presenting, in the layer, one or more options to perform one or 25more actions on at least one of the overlay window or content of the overlay window, while the window and the overlay window are in the second state.  
121. (New) The non-transitory computer-readable storage medium of claim 9, wherein 2the operations further comprise: 
    3receiving a user selection of an option of the one or more options on the overlay window to perform a corresponding action; and Page 6 of 10Appl. No. HerewithAttorney Docket No.: 090619-1293348-002420US Amdt. dated January 27, 2022 Preliminary Amendment 
    5ending the transition and closing the window such that the overlay window becomes the 6user interface to the second application.  


113. (Currently Amended) The non-transitory computer-readable storage medium of 2claim 9, wherein an action of the one or more actions is a picture-in- 3picture action, and wherein the operations further comprise performing the action by 4presenting the second content as a picture-in-picture within the first content.  


114. (Currently Amended) The non-transitory computer-readable storage medium of 2claim 9, wherein an action of the one or more actions is a pin-to-side 3action, and wherein the operations further comprise performing the action by 4presenting the overlay window as a pinned window adjacent to the first content. 




1. A method implemented by a computer system, the method comprising: 
    


  presenting, on a display communicatively coupled with the computer system, video game content of a video game application to a user; 
    receiving, from an input device communicatively coupled with the computer system, user input requesting a menu; 
    presenting, on the display and based on an execution of a menu application, the menu in a layer over at least a portion of the video game content, the menu comprising a plurality of windows, wherein: 
    the plurality of windows are presented in a glanced state while the execution of the video game application and the presentation of the video game content continue, an application window of the plurality of windows corresponds to an underlying application on the computer system other than the video game application, and the menu application instantiates an application module corresponding to the underlying application; 

    receiving, from the input device, a user interaction with the application window; 
    presenting, in the layer, the application window in a focused state based on the user interaction; 
    receiving, from the input device, a user selection of the application window while the application window is in the focused state; 
     transitioning and presenting, at a first location in the menu of the layer, the application window in a selected state based on the user selection of the application window; 
    presenting during the transition and in the selected state, at the first location, an overlay window of the same size as the application window in the selected state, the overlay window completely overlapping the application window and being supported by the application module; 
    presenting, in the layer and while the application window is in the selected state, one or more options to perform one or more actions on the overlay window; 
    receiving, from the input device, a user selection of an option of the one or more options on the overlay window to perform a corresponding action; and 
    ending the transition and closing the application window such that the overlay window becomes the user interface to the underlying application.







2. The method of claim 1, wherein the corresponding action is a picture-in-picture action, and wherein performing the corresponding action comprises presenting content of the underlying application as a picture-in-picture within the video game content.



3. The method of claim 1, wherein the corresponding action is a pin-to-side action, and wherein performing the corresponding action comprises presenting the overlay window as a pinned window adjacent to the video game content.




Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on
 sale or otherwise available to the public before the effective filing date of the claimed invention.

4. 	Claims 9, 12-15, 21, 23, 25, and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2016/0191980 A1).
          	As in independent Claim 9, Yu teaches 1a non-transitory computer-readable storage medium 2comprising instructions that, upon execution on a computer system, cause the computer system 3to perform operations comprising (at least pars. 127, 129, 136-137, 491, memory or  storage devices store instructions for execution by a processor to perform operations): 
 	4presenting first content of a first application (figs. 13-14, 35-38,  pars. 75,  314-315, a first content of a fist application (e.g., TV applications, web brower applications, games, applications for social networking services (SNSs), etc. can be presented);
 	5receiving user input requesting a menu (figs. 13-14, 35-38, pars. 75, 210-216, a user can request a menu using a remote control);
6presenting the menu in a layer over at least a portion of the first content, the menu 7comprising a window (pars. 75-76, 320-321, the menu can be displayed over a portion of the executed first content of the first application, the menu comprises a plurality of windows representing different applications as shown in at least figs. 14 and 35-38; further see pars. 466-468), wherein: 
8the execution of the first application and the presentation of the first content 9continue while the menu is presented (figs. 14, 35-38,  pars. 75-76, 320-321, the menu is being continuously displayed/overlaid over the first application),
10the menu is presented d based on an execution of a menu application (figs. 14, 35-38, pars. 75-76, 320-321, 466-468, with the signal of the remote control, the menu can be launched),
11the window corresponds to a second application 13other than the first application (figs. 14, 35-38, pars. 75-76, 320-321, 466-468, the menu includes a plurality of applications other than the first application),
 	14the menu application, based on the user input requesting the menu, instantiates an 15application module corresponding to the second application (figs. 14, 35-38, pars. 75-76, 320-321, 466-468, the menu can correspond to the plurality of applications (e.g., Broadcast application)); 
 	16presenting the window in a first state, wherein the window presents second content when 17the window is in the first state (figs. 14, 35-38, pars. 75-76, 320-321, 466-468, the menu is persistently displayed over the executed content of the first application, games application, broadcast programs, EPB, web service application, etc.);
18receiving a user selection of the window while the window is in the first state (figs. 14, 35-38, pars. 320-321, 467-468, the user many select the application window when the user is interacting with the menu);
19transitioning and presenting, at a first location in the menu of the layer, the window in a 20second state based on the user selection of the window (figs. 14, 35-38, pars. 321-322, 467-468, the selected application window can be identified. For example, the selected application window can be increased in size, highlighted, or changed in color, etc.); Page 2 of 10Appl. No. HerewithAttorney Docket No.: 090619-1293348-002420US Amdt. dated January 27, 2022 Preliminary Amendment 
 	21presenting during the transition and in the second state, at the first location, an overlay 22window of at least the same size as the window in the second state, the overlay window 23completely overlapping the window and being supported by the application module (figs. 14, 35-38, pars. 321-322, 467-468, the selected application window or sub-menu items are being overlaid over the content (e.g., broadcast channel) with an overlay window); and 
 	24presenting, in the layer, one or more options to perform one or 25more actions on at least one of the overlay window or content of the overlay window, while the window and the overlay window are in the second state (figs. 14, 35-38, pars. 76, 321-322, 467-468, with the selection of the application window, sub-menu items (e.g., 3822, 3824 and 3826 of fig. 28a or fig. 14a) for the selected application windows can be presented).

 	As in Claim 12, Yu teaches all the limitations of Claim 9. Yu further teaches that 1that the first state is a glanced state (at least figs. 14, 35-38, pars. 75-76, 320-321, 466-468, the menu is persistently displayed over the executed content of the first application), wherein the second state is a selected state, wherein 3presenting the menu comprises presenting the window in the selected state based on a user 4selection of the window from other windows of the menu, and wherein the window is presented 5in the selected state while the other windows are presented in the glanced state (at least figs. 14, 35-38, pars. 321-322, 467-468, while the menu is being displayed/presented to the user, the user can select any of the items/application.).  

 	As in Claim 13, Yu teaches all the limitations of Claim 9. Yu further teaches that 
1 an action of the one or more actions is a picture-in- 3picture action, and wherein the operations further comprise performing the action by 4presenting the second content as a picture-in-picture within the first content (fig. 38a, pars. 467-468, multi-view icons 3824 and 3526 for displaying in content in picture in picture (PIP) windows).
(fig. 38a, pars. 467-468, the multi-view mode icons 3822, 3824 and 3826 are used to provide pinned windows or PIPs).

 	As in Claim 14, Yu teaches all the limitations of Claim 9. Yu further teaches that 
1 an action of the one or more actions is a pin-to-side 3action, and wherein the operations further comprise performing the action by 4presenting the overlay window as a pinned window adjacent to the first content (fig. 38a, pars. 467-468, the multi-view mode icons 3822, 3824 and 3826 are used to provide pinned windows or PIPs).

	Claim 15 is substantially similar to Claim 9 and rejected under the same rationale.

	As in Claim 21, Yu teaches all the limitations of Claim 9. Yu further teaches 3receiving a user selection of an option of the one or more options on the overlay window to perform a corresponding action (figs. 14, 16, 35-38, pars. 76, 321-322, 467-468, the user may select an item of the sub-menu); and Page 6 of 10Appl. No. HerewithAttorney Docket No.: 090619-1293348-002420US Amdt. dated January 27, 2022 Preliminary Amendment 
5ending the transition and closing the window such that the overlay window becomes the 6user interface to the second application (fig. 39, at least pars. 471-472, the displayed window (or icon) of the application is closed and the sub-menu items (e.g., 3912, 3914, and 3916) becomes the user interface). 

 	As in Claim 23, Yu teaches all the limitations of Claim 9. Yu further teaches that 1 2at least one of the one or more options to perform one or more actions on the overlay window are 3presented within the overlay window (figs. 15a-15d, par. 329, functional icons can be displayed in the overly window).

	Claim 25 is substantially similar to Claim 21 and rejected under the same rationale.

 	Claim 27 is substantially similar to Claim 23 and rejected under the same rationale.

 	As in Claim 28, Yu teaches all the limitations of Claim 17. Yu further teaches that 
1 the operations further 2comprise: ending the transition and closing the overlay window (fig. 39, at least pars. 471-472, the displayed window (or icon) of the application is closed and the sub-menu items (e.g., 3912, 3914, and 3916) becomes the user interface). 


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

5. 	Claim 10-11, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0191980 A1) in view of Churchill et al. (US 2015/0128042 A1).
	As in Claim 10, Yu teaches all the limitations of Claim 9. Yu further teaches that 1the first state is a focused state (at least figs. 14, 35-38, pars. 75-76, 320-321, 466-468, the menu is persistently displayed over the executed content of the first application) wherein the second state is a selected state (at least figs. 14, 35-38, pars. 321-322, 467-468, while the menu is being displayed/presented to the user, the user can select any of the items/application), and 3wherein the operations further comprise: 
4presenting, in the layer, a plurality of windows of the menu in a glanced state, the 5plurality of windows comprising the window (pars. 75-76, 320-321, the menu can be displayed over a portion of the executed first content of the first application, the menu comprises a plurality of windows representing different applications as shown in at least figs. 14 and 35-38; further see pars. 466-468).
Yu does not appear to explicitly teach 6receiving a user scroll through the plurality of windows; and 7presenting, in the layer, the window in the focused state based on the user scroll being 8over the window.  
 	However, in the same filed of the invention, Churchill teaches 6receiving a user scroll through the plurality of windows (figs. 9-10, at least pars. 32-33, a menu (e.g., an overlined  filmstrip 910 comprising a plurality of icons for applications over an executed first application (e.g., game application) can be scrollable); and 
7presenting, in the layer, the window in the focused state based on the user scroll being 8over the window (figs. 9-10, pars. 32-33).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the menu over the content of application taught by Yu with the scrolling of the menu/ filmstrip comprising the plurality of applications taught by Churchill to scrolling the menu/ filmstrip comprising the plurality of applications when the menu is displayed over the first content of the first application. The motivation or suggestion would be to provide a way to scroll items on a menu while viewing a first application that allows the user to readily engage in multitasking experiences with actions/command while viewing the first application.

As in Claim 11, Yu and Churchill teach all the limitations of Claim 10. Yu and Churchill further teach 35receiving a user selection of an option of the one or more options to perform a 6corresponding action (Yu, figs. 14, 35-38, pars. 76, 321-322, 467-468);
 7performing, based on the user selection of the option, the corresponding action 8on the overlay window while the execution of the first application and the presentation of the 9first content continue (Yu, figs. 14, 35-38, pars. 76, 321-322, 467-468).
changing, upon performing the corresponding action, user control from the menu to the first content (Churchill, figs. 20-21, at least pars. 41-42).
 	
As in Claim 16, Yu teaches all the limitations of Claim 15. Yu further teaches that 1first state is 2a focused state (see at least figs. 14, 35-38, pars. 75-76, 320-321, 466-468, the menu is persistently displayed over the executed content of the first application for the user to view it), wherein the second state is a selected state (see at least figs. 14, 35-38, pars. 321-322, 467-468, the selected application window can be identified).
 	Yu does not appear to explicitly teach 4presenting, in the layer, the window in the focused state based on a user scroll being over 5the window; 11receiving a user selection of an option of the one or more options to perform a 12corresponding action ; and 13performing, based on the user selection of the option, the corresponding action 14on the window and the overlay window while the execution of the first application and the 15presentation of the first content continue.  
 	However, in the same filed of the invention, Churchill teaches 4presenting, in the layer, the window in the focused state based on a user scroll being over 5the window (figs. 9-10, at least pars. 32-33, a menu (e.g., an overlined  filmstrip 910 comprising a plurality of icons for applications over an executed first application (e.g., game application) can be scrollable);
11receiving a user selection of an option of the one or more options to perform a 12corresponding action (figs. 9-10, at least pars. 32-33, the user can select one of the applications on the filmstrip 910,  such as an icon for an app 915 in this example); and 
13performing, based on the user selection of the option, the corresponding action 14on the window and the overlay window while the execution of the first application and the 15presentation of the first content continue (figs. 9-10, at least pars. 32-33, the selected application can be displayed with the content of the first application (e.g., game application)).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the menu over the content of application taught by Yu with the scrolling of the menu/ filmstrip comprising the plurality of applications taught by Churchill to scrolling the menu/ filmstrip comprising the plurality of applications when the menu is displayed over the first content of the first application. The motivation or suggestion would be to provide a way to scroll items on a menu while viewing a first application that allows the user to readily engage in multitasking experiences with actions/command while viewing the first application.

 	As in Claim 18, Yu teaches all the limitations of Claim 16. Yu further teaches that 1 action of the 2one or more actions comprises presenting the second content in a 3pinned window adjacent to the first content (fig. 38a, pars. 467-468, the multi-view mode icons 3822, 3824 and 3826 are used to provide pinned windows or PIPs) or in a picture-in-picture window within the first 4content (fig. 38a, pars. 467-468, multi-view icons 3824 and 3526 for displaying in content in picture in picture (PIP) windows).
	Yu does not appear to explicitly teach that the operations further comprise: 5automatically changing, upon performing the action, 6user control from the menu to the first content; and 7updating the second content presented in the pinned window or the picture-in-picture 8window while the first content is being presented.  
	However, in the same filed of the invention, Churchill teaches that the operations further comprise: 5automatically changing, upon performing the action, 6user control from the menu to the first content (figs. 20-21, at least pars. 41-42); and 
7updating the second content presented in the pinned window or the picture-in-picture 8window while the first content is being presented (figs. 20-21, at least pars. 41-42).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the menu over the content of application taught by Yu with the providing of the actions associated with the pinned window or the picture-in-picture 8window on the menu taught by Churchill to provide the actions associated with the pinned window or the picture-in-picture 8window on the menu the based when the menu is displayed over the first content of the first application. The motivation or suggestion would be to provide a menu based on context of a given application (e.g., game app) that allows the user to readily engage in multitasking experiences with actions/command related to the given application.

 	As in Claim 19, Yu teaches all the limitations of Claim 18. Yu does not teach that 1 the second 2content is updated based on an update to a context of the user.  
 	However, in the same filed of the invention, Churchill teaches that the second 2content is updated based on an update to a context of the user (at least pars. 21, 25, 29).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the menu over the content of application taught by Yu with the providing of the actions associated with the pinned window or the picture-in-picture 8window on the menu taught by Churchill to provide the actions associated with the pinned window or the picture-in-picture 8window on the menu when the menu is displayed over the first content of the first application. The motivation or suggestion would be to provide a menu based on context of a given application (e.g., game app) that allows the user to readily engage in multitasking experiences with actions/command related to the given application.
 	
	As in Claim 20, Yu and Churchill teach all the limitations of Claim 18. Yu and Churchill further teach that 1 an action of the 2one or more actions comprises presenting the second content in a 3pinned window adjacent to the first content or in a picture-in-picture window within the first 4content, wherein the user input is received from an input device, wherein a first button of the 5input device is associated with controls over the first content, and wherein a second button of the 6input device is associated with controls over the pinned window or the picture-in-picture 7window (Yu , fig. 38a, pars. 467-468, the multi-view icons 3824 and 3526 are used for displaying the content in picture in picture (PIP) windows and the icons 3822, 3824 and 3826 for presenting the content in  pinned windows or PIPs ).


6. 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0191980 A1) in view of Chung, In-hwa (US 2007/0130605 A1)
 	As in Claim 17, Yu teaches all the limitations of Claim 16. Yu further teaches 3receiving second user input requesting the menu ((figs. 13-14, 35-38, pars. 75, 210-216, a user can request a menu using a remote control).
 	Yu does not appear to explicitly teach presenting, in the layer and based on the window being previously in the selected state, 5the window in the focused state and a plurality of windows of the menu in a glanced 6state.  
 	However, in the same field of the invention, Chung teaches presenting, in the layer and based on the window being previously in the selected state, 5the window in the focused state and a plurality of windows of the menu in a glanced 6state (pars. 45, 59-60).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the menu over the content of application taught by Yu with the starting of  the menu from a point where the item was previously stopped taught by Chung to start the menu from a point where the menu item was previously stopped when the menu is displayed over the first content of the first application. The motivation or suggestion would be to provide a way to start a menu from a previously interacted point so that the user can continuously navigate the menu from the previous point .

 	
7. 	Claim 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0191980 A1) in view of Arai et al. (US 2004/0221307 A1)
	As in Claim 22, Yu teaches all the limitations of Claim 9. Yu does not teach that 
12presenting the window in the second state further comprises displaying a first set of content 3associated with the second application within the window, and presenting the overlay window 4further comprises displaying the first set of content associated with the second application within 5the overlay window.  
 	However, in the same filed of the invention, Arai teaches 12presenting the window in the second state further comprises displaying a first set of content 3associated with the second application within the window, and presenting the overlay window 4further comprises displaying the first set of content associated with the second application within 5the overlay window ( at least pars. 421-422, with a selection of a particular channel on an electronic program guide, a plurality of sub-channels can be displayed)
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the menu over the content of application taught by Yu with the displaying of the plurality of sub-channels for the selected channel on the EPG taught by Arai to display the plurality of sub-channels for the selected channel on the EPG when the menu is displayed over the first content of the first application. The motivation or suggestion would be to provide present sub-channels for the selected channel on an EPG that that will likely be of high interest to users.

	Claim 26 is substantially similar to Claim 22 and rejected under the same rationale.


8. 	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0191980 A1) in view of Schulz et al. (US 2010/0281374 A1).
	As in Claim 24, Yu teaches all the limitations of Claim 9. Yu does not teach that 2the operations further comprise: 3passing state information from the window to the application module.  
 	However, Schulz teaches that 2the operations further comprise: 3passing state information from the window to the application module (at least pars. 187, 189, UI interaction module passes information of menu to appropriate modules).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the menu over the content of application taught by Yu with the passing of the information of the menu to appropriate module taught by Schulz to pass the information of the menu to appropriate module when the menu is displayed over the first content of the first application. The motivation or suggestion would be to provide a way to pass information of the menu to the appropriate module in order to perform a command or activation with the passed information.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752 and fax number is (571) 270-8752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144